Exhibit 10.1

 

LOGO [g616160g09y75.jpg]

June 5, 2013

Eliseo Salinas, M.D.

XXXXX

XXXXX

Dear Eliseo,

On behalf of StemCells, Inc., I am pleased to offer you the position of
Executive Vice President and Head of Research and Development on the following
terms and conditions:

 

  (1) Job Responsibilities. Unless otherwise agreed in writing, your first day
of employment will be June 6, 2013. You will report directly to me and work at
our offices located at 7707 Gateway Blvd in Newark, California. Initially your
duties and responsibilities will include, but will not be limited to:
(1) leading a world-class neuroscience research and development organization at
the Company, (2) expanding the Company’s CNS clinical research efforts to
include new clinical trials in multiple disease indications, and (3) developing
the Company’s programs and portfolios to help attract new business
opportunities.

 

  (2) Consulting Agreement. Your consulting agreement with the Company, dated
October 2, 2012, will be terminated as of your first day of employment, without
any further payments or obligations being owed thereunder.

 

  (3) Salary. Beginning on your first day of employment, your base salary will
be at the rate of $475,000 per year, paid bi-weekly, every other Friday. In
addition, you will be eligible for a bonus of up to 50% of your annual base
salary (calculated as of January 1 of the year for which bonuses are awarded).
Funding of the bonus program is at the discretion of the Company’s Board of
Directors and is based upon their evaluation of the Company’s performance versus
previously determined goals for the year. You will be eligible for inclusion in
the Bonus Plan for the 2013 fiscal year, based upon your performance consistent
with Company practices.

In addition, starting in July 2013, the Company will provide you with a sign-on
bonus of $100,000, to be paid quarterly in four equal payments of $25,000 each.

 

  (4) Restricted Stock Units. You will be granted three hundred ninety thousand
(390,000) Restricted Stock Units (“RSUs”), pursuant to the Company’s 2012
Commencement Incentive Plan (the “2012 Plan”). This RSU grant will vest over
four years, with 1/4 vesting on each of the first four anniversaries of your
employment. Upon hire, you will receive an “Equity Award Agreement” under the
2012 Plan to confirm the terms and

 

 

 

USA   Europe 7707 Gateway Blvd   Minerva Building 250, Babraham Research Campus
Newark, CA 94560 USA   Cambridge CB22 3AT United Kingdom
T  +1  (510)  456-4000    —    F  +1  (510)  456-4001   T  +44  (0)  1223
499160    —    F  +44  (0)  1223  499178

www.stemcellsinc.com



--------------------------------------------------------------------------------

  conditions of these grants, including the fact that grants under the 2012 Plan
are subject in their entirety to the provisions of the 2006 Equity Plan such as
continued employment to receive vested shares. A copy of the Prospectus for the
2006 Equity Plan will be provided to you when your employment begins. All grants
under the “2012 Plan” are subject to shareholder notification through a press
release.

  (5) Benefits. As an employee of StemCells, you will be eligible to participate
in a comprehensive benefits program which currently includes: medical, dental
and vision benefits for you and your dependents; term life insurance equivalent
to two times your annual base salary up to $800,000; short and long-term
disability insurance; and a 401(k) savings plan and employer match, which is
currently made in Company stock. You will be eligible to participate in these
plans on the first of the month following your start date, except that you may
elect to participate in the 401(k) plan immediately. Details of these benefit
plans will be provided to you upon your employment. Your paid time off (PTO) as
a full-time employee will be 25 days (200 hours) per year, accrued at a rate of
7.69 hours per pay period, up to the maximum accrual permitted by Company
policy. In addition, the Company currently offers eight paid holidays per year.

 

  (6) Relocation. The Company will provide you with a relocation allowance of
$50,000 to help in the transition of your primary residence from Pennsylvania to
California, provided you complete your relocation within 12 months of your date
of hire. After you have completed your relocation, you may submit receipts or
other evidence of the relocation to request the allowance. The allowance will be
subject to applicable withholding taxes, although you may recover some of these
taxes by deducting the moving expenses from your federal income taxes. You agree
to repay the $50,000 relocation allowance to the Company if you voluntarily
terminate your position within 12 months of your receipt of the allowance.

 

  (7) Employment Documentation; Fitness to Work. As a condition of employment
with StemCells, you will be required to: (1) sign and return both a copy of this
letter and a copy of the enclosed Employment Agreement, which prohibits among
other things the unauthorized use or disclosure of Company proprietary
information and requires the assignment of intellectual property (IP) rights to
any invention made by you as part of your work at StemCells; and (2) on or
before the first day of your employment, provide documents from the enclosed
List of Acceptable Documents which prove your identity and right to work in the
United States. You will also be expected to (i) abide by Company rules and
regulations, (ii) sign and comply with the Company’s Code of Ethics and Conduct,
Harassment Policy and Publication Policy, and (iii) acknowledge in writing that
you will read and comply with the Company’s Employee Handbook. You also must
sign and return at least one week before your first day of employment the
enclosed employment application and release authorization for a background
check. This offer is contingent on satisfactory completion of reference checking
by the Company.

You have an option to receive the Hepatitis B vaccine which is paid for by the
Company. A form to elect or decline the vaccine is enclosed. Please fill out the
form, sign and return it to Human Resources.



--------------------------------------------------------------------------------

  (8) Confidentiality. As a Company employee, you will be expected not to use or
disclose any confidential information, including trade secrets, of any former or
current employer or any other person to whom you have an obligation of
confidentiality. Rather, you will be expected to use only that information which
is generally known and used by persons with training and experience comparable
to your own, which is common knowledge in the industry or otherwise legally in
the public domain, or which is otherwise provided or developed by the Company.
You agree that you will not bring onto Company premises any unpublished
documents or property belonging to any former or current employer or other
person to whom you have an obligation of confidentiality. During our discussions
about your proposed job duties, you assured us that you would be able to perform
your responsibilities within the guidelines just described.

 

  (9) At-Will Employment; Termination and Termination Benefits. As set forth in
your Employment Agreement, your employment with StemCells will be on an at-will
basis and for an unspecified duration, which means that neither this Letter
Agreement nor any policy or procedure of StemCells (including the stock vesting
and other payments made to you by the Company over time based on your continued
employment with the Company), nor any verbal representation, shall confer any
right to continuing employment. Either you or StemCells may terminate your
employment relationship at any time with or without cause. In addition, the
Company expressly reserves the right to modify your compensation and benefits
from time to time as it deems necessary or advisable. In the event of
termination of your employment, you will not be entitled to any severance pay or
other benefits, damages or compensation of any kind, except as provided in this
Letter Agreement.

If your employment with StemCells is involuntarily terminated without cause at
any time, you will be provided with salary continuation and benefits
continuation under COBRA from the date of termination until the date twelve
(12) months after the effective date of termination equal to the salary which
you were receiving at the time of such termination; payments shall be paid in
accordance with the Company’s standard payroll practices upon the Company’s
receipt of a signed general release of any claims, whether known or unknown,
against the Company and its agents.

In the event of a Company change of control and either (i) your employment is
involuntarily terminated, or (ii) you voluntarily terminate your employment
because your job responsibilities have been materially and adversely impacted as
a result of the change of control, you will be provided with salary continuation
and benefits continuation under COBRA from the date of termination until the
date twelve (12) months after the effective date of termination equal to the
salary which you were receiving at the time of such termination; payments shall
be paid in accordance with the Company’s standard payroll practices upon the
Company’s receipt of a signed general release of any claims, whether known or
unknown, against the Company and its agents.

If your employment is terminated for cause or you choose to resign without good
cause, you will not be entitled to any severance payments or other benefits.

This letter, which includes your Employment Agreement, supersedes all prior
discussions, agreements and writings with regard to your employment and any
related matters. The



--------------------------------------------------------------------------------

terms of this conditional offer can only be amended in a written document signed
by you and an officer of the Company. Also, final terms of your employment must
be approved by the Company’s Compensation Committee.

Please indicate your acceptance of the terms and conditions of this conditional
employment offer by signing this letter and the enclosed Employment Agreement
and returning them both to me.

On behalf of the entire Company, I am delighted at the prospect of your joining
us as Head of Research and Development, as we work together to deliver the
promise of this exciting technology to physicians and patients, while at the
same time creating value for our employees and shareholders alike. We truly
believe that you will greatly contribute to the success of StemCells, and we all
look forward to working with you.

Sincerely,

/s/ Martin McGlynn

Martin McGlynn

President and CEO

 

Enclosures: Employment Agreement

   List of Acceptable Documents

   Form to elect or decline Hepatitis B vaccine

   Code of Ethics and Conduct

   Release Authorization

   Employment Application

I accept the foregoing conditional offer of employment on the terms and
conditions outlined above.

 

/s/ Eliseo Salinas, M.D.

  

5 June 2013

Eliseo Salinas, M.D.    Date